Citation Nr: 0109099	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for a right 
hydrocelectomy and post-operative hematoma, right scrotal 
sac.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976, July 1977 to June 1981 and from November 1990 to March 
1992.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed February 1994 rating decision denied 
entitlement to service connection for injuries to the 
bilateral acetabula. 

3.  Evidence added to the record since the February 1994 
rating decision is so significant, when viewed in conjunction 
with the evidence previously of record, that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left hip disability.

4.  It is at least as likely as not that the veteran incurred 
tinnitus during service due to noise exposure.

5.  The evidence shows that the veteran's right 
hydrocelectomy and post-operative hematoma, right scrotal 
sac, is asymptomatic.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left hip 
disability.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.156(a) (2000).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304 (2000).

3.  The schedular criteria for a compensable evaluation for 
the veteran's right hydrocelectomy and post-operative 
hematoma, right scrotal sac, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  
4.1, 4.2, 4.7, 4.10, 4.115b, 4.118 Diagnostic Codes 7805 - 
7523 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran continues to maintain that he incurred or 
aggravated a left hip injury while in the service, caused in 
part by a fifteen-foot fall on an obstacle course.  The 
veteran also contends that he incurred tinnitus while on 
active duty, due to exposure to loud noises as a mechanic.  
Finally, the veteran contends that the current noncompensable 
evaluation for his right hydrocelectomy and post-operative 
hematoma, right scrotal sac, does not adequately reflect the 
severity of that disability.  Therefore, a favorable 
determination has been requested.

Turning to the facts of the case, a pre-service private 
hospital report shows that for approximately two weeks in 
July and August 1970 the veteran was treated at the Oklahoma 
Memorial Hospital for fractures of the pubic bone 
bilaterally, and the left acetabulum.  

The veteran's Department of Defense Form 214 for the period 
from 1973 to 1976 indicates that his MOS was wheeled vehicle 
mechanic.  The veteran's service medical records indicate 
that in the middle of May 1978, he complained of a weak left 
leg for the prior three weeks that started when the veteran 
had jumped from a height of 15 feet on an obstacle course and 
landed on hard ground.  It was noted that the veteran had 
pain around the left hip.  There was no swelling or 
discoloration and the assessment was strain.  In late May 
1978, the veteran again sought treatment, stating that he 
could run but not keep up with his company.  The assessment 
was questionable strain.  

The veteran's Department of Defense Form 214 for the period 
from November 1990 to March 1992 indicates that his MOS was 
light wheeled vehicle mechanic.  Service medical records 
include a January 1992 audiogram remarking that the veteran 
was routinely exposed to hazardous noise.  

A December 1993 rating decision granted the veteran service 
connection for a right hydrocele and post-operative hematoma.  
The assigned evaluation was noncompensable, effective in 
March 1992.  The evaluation was based in part on the report 
of an October 1993 VA examination that found no abnormality 
of the left or right testicle, or any reason for disability 
due to the veteran's in-service right hydrocelectomy.

A February 1994 rating decision denied service connection for 
injuries to the bilateral acetabula, right ischium and pubic 
bone.  The decision stated that the veteran's service medical 
records were negative for complaints of or treatment for 
injury to the bilateral acetabula, right ischium and pubic 
bone.  Relevant evidence of record at that time included the 
veteran's service medical records but did not include the 
July 1970 private hospital report noted above.  The veteran 
was provided notice of this decision, along with his 
appellate rights, in March 1994.

A July 1997 private MRI report provides examination findings 
pertaining to the veteran's hips.  The impression was mild 
bilateral osteoarthritis changes which might be post-
traumatic in nature, and a mild acetabuli protrusion was 
noted on the left, as well as a small left joint effusion.  

An August 1997 private medical report indicates that the 
veteran was being treated for ear and throat problems.  It 
was noted that the veteran was complaining of ringing in both 
ears.  

According to a January 1998 VA examination report, it was 
noted that since having undergone removal of a right hematoma 
and hydrocele while on active duty, the veteran had 
experienced no further problems.  It was noted that the 
veteran worked full-time in an administrative position in 
supply.  Examination of the veteran's external genitalia 
found that his testicles were descended bilaterally without 
evidence of tenderness, fullness, hydrocele or mass in either 
scrotal sac.  The pertinent impression was status post 
removal of right scrotal sac hematoma and hydrocele; no 
residual problem.  

A February 1998 report from a private physician indicates 
that he had treated the veteran for bilateral hip pain, worse 
on the left than the right.  The physician noted that the 
veteran had degenerative arthritis especially in the left hip 
with a mild protrusion that he thought had been a long-
standing duration and had gradually worsened.  The physician 
referred to the veteran's 15-feet fall injury in May 1978, 
and provided the opinion that the veteran could have had a 
possible microfracture to the femoral head that subsequently 
healed but made that hip more susceptible to developing 
arthritic changes.  He said that in that way he did feel that 
the veteran's injury in the military probably did contribute 
to the ultimate deterioration in his left hip.  

According to the report of a July 1998 VA ear disease 
examination, the veteran complained of a constant ringing in 
both ears.  He also said that he had been a mechanic and 
worked around heavy equipment for five years.  The relevant 
diagnosis was constant tinnitus bilaterally.  


I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.

As a preliminary matter, the Board notes that the RO 
originally decided the veteran's new and material evidence 
claim under a standard which has since been overruled by the 
Court in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  That 
standard was more stringent than the standard now in effect.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, 
in light of the favorable determination contained herein, no 
purpose would be served by remanding the appeal to the RO for 
reconsideration under the less stringent standard. The Board 
finds that the veteran is not prejudiced by the consideration 
of his new and material evidence claim by the Board under the 
new case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The February 1994 decision became final when the veteran did 
not file a notice of disagreement within one year of the date 
he was issued notification of the unfavorable determination.  
See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. 
Brown, 5 Vet. App. 449, 450 (1993).  A final decision may not 
be reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 7105 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  "New 
evidence" is that which is not merely cumulative of other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

The evidence added to the record since the February 1994 
rating decision, in particular the private 1970 hospital 
summary, the July 1997 private MRI report, and the February 
1998 report from the private examiner, are "new" in that 
they were not previously of record.  These records are also 
"material" to the claim for service connection for a left 
hip disability.  They constitute medical evidence, based on 
examination and/or treatment, that the veteran had a pre-
existing left hip injury prior to his service.  They also 
indicate that the veteran has a current left hip condition, 
that might be related to the injury incurred during May 1978.  
The Board notes that private examiner's opinion was based on 
a history provided by the veteran.  Normally, an opinion 
based solely on a history provided by the veteran is not 
probative or material to the etiology of the claimed 
disability.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993); Elkins v. Brown, 5 Vet. App. 474 (1993).  In this 
case, however, the history provided by the veteran is 
supported by his service medical records, and the end result 
is that the examiner's opinion is based on an accurate and 
correct understanding of the veteran's May 1978 injury.  

As the medical treatment records submitted after the February 
1994 rating decision became final are probative as to the 
basis of the prior final denial of the claim, they are 
sufficient to trigger the Board's duty to assist the veteran 
in developing his claim under a new law regarding VA's duty 
to assist claimants. 

In light of the above, the Board concludes that the newly 
submitted evidence is new and material so as to warrant 
reopening the previously denied claim for service connection 
for a left hip disability.


II.  Entitlement to service connection for tinnitus.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that VA has 
satisfied its statutory duty to assist the veteran, including 
its duty to obtain pertinent records.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
Service medical records have been obtained and the veteran 
was provided a VA examination. 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.304.

Based on a thorough review of the record, and evaluating the 
claim based on the types and circumstances of the veteran's 
service as shown by his service records, the Board finds that 
the evidence regarding service connection for his tinnitus is 
at least in equipoise.  Therefore, resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for tinnitus is warranted.  

The Board recognizes that the veteran's service medical 
records are negative for any indication that he suffered from 
tinnitus while on active duty.  On the other hand, his 
military records corroborate his contentions that he was a 
mechanic while on active duty.  They also show that the 
circumstances of his service were consistent with noise 
exposure.  His service medical records explicitly indicate 
that he was exposed to hazardous noise levels.  Finally, 
there is no evidence that any of the veteran's civilian 
employment which has been noted in the record as being a 
supply clerk has involved exposure to loud noise.  

In light of the above, the Board finds that the evidence 
regarding the veteran's claim is in equipoise, and therefore 
reasonably supports service connection for tinnitus.


III.  Entitlement to a compensable evaluation for a right 
hydrocelectomy 
and post-operative hematoma, right scrotal sac.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
In this regard, the veteran has been provided a VA 
examination.  He has not notified VA of any outstanding 
medical records.  A February 2000 Statement of the Case 
informed the veteran of the criteria necessary for a 
compensable evaluation for this disability.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (2000).

The veteran's right hydrocelectomy and post-operative 
hematoma, right scrotal sac, has been evaluated under 
Diagnostic Code 7805 - 7523.  Diagnostic Code 7805 provides 
that scars are evaluated on the limitation of function of the 
part affected.  Diagnostic Code 7523 provides that complete 
atrophy of one testis is noncompensable, while complete 
atrophy of both testes warrants a 20 percent evaluation.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for a right 
hydrocelectomy and post-operative hematoma, right scrotal 
sac.  The medical evidence of record is negative for any 
indication that this disability results in loss of range of 
motion of any body part, or that it results in a disability 
comparable to complete atrophy of both testes.  In fact, the 
most recent VA examination found that the veteran had no 
residual disability from his earlier surgery.  The veteran 
has not referred to any treatment or evaluation records, not 
already associated with his claims file, that reflect any 
symptoms.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


In light of the above, the Board finds that a compensable 
evaluation for a right hydrocelectomy and post-operative 
hematoma, right scrotal sac, is not warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left hip disability 
is reopened.  To this extent, the claim is allowed.  

Service connection for tinnitus is granted.

A compensable evaluation for a right hydrocelectomy and post-
operative hematoma, right scrotal sac, is denied.


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a left hip disability has been 
reopened, the claim must be considered on a de novo basis.

The Board first finds that additional evidentiary development 
is required for this claim.  Although the claims file 
contains a private examiner's February 1998 report, it does 
not contain any records of that physician's treatment of the 
veteran left hip pain.  The Board also observes that the 
claims file does contain evidence that the veteran had a pre-
existing left hip injury, incurred a left hip injury while on 
active duty, and continues to have a left hip condition.  
Nevertheless, there is no opinion in the claims file as to 
whether the veteran's current left hip condition is related 
to the injury incurred in May 1978.  Similarly, there is no 
opinion as to whether the veteran's current left hip 
condition represents aggravation, or the natural progression, 
of his pre-service injury.  

As noted above, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096.  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is also required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
to obtain copies of all clinical records 
from the private examiner noted above 
pertaining to treatment of the left hip, 
which have not been previously secured.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
appropriate specialist, if available, to 
determine the nature and extent of any 
left hip disability.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
studies.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
left hip disability is related to his May 
1978 left hip injury.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that the May 1978 injury aggravated a 
pre-existing left hip condition.  In 
regard to aggravation, the examiner 
should draw a distinction between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.  A 
complete rational for all opinions 
expressed must be provided.

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  After the above development has been 
accomplished, the RO must review the file 
and ensure that all of the directives of 
this remand have been carried out in full.  
If any have not, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
Then, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a left hip disability on a 
de novo basis. 

5.  If the benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 


